Citation Nr: 1037923	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from December 1997 to January 
2005. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's depression first manifested after service and 
is not related to any aspect of service. 

2.   The Veteran's depression manifested to a degree of 10 
percent disabling within one year of discharge from service, but 
the presumption of service connection for a chronic disease is 
successfully rebutted by the weight of credible lay and medical 
evidence showing that the disorder is not related to service, but 
rather to intercurrent cause. 


CONCLUSION OF LAW

The criteria for service connection for depression have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.125, 4.130 Diagnostic Codes 
9434, 9435 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In correspondence in January 2006, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  The RO provided the criteria in correspondence 
in May 2006, after the initial decision on the claim.  The Board 
concludes that the timing error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a supply specialist in the U.S. Marine 
Corps.  Service personnel records showed that he did not serve in 
Southwest Asia.  The Veteran contends that his depression first 
manifested in service and continued after service. 

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
psychoses).  This presumption of service incurrence of a disease 
or injury may be rebutted by evidence, specifically "any 
evidence of a nature usually accepted as competent to indicate 
the time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative to 
the effect of intercurrent injury or disease."  38 C.F.R. 
§ 3.307 (d).  

Diagnosis of mental disorders including depressive neurosis must 
comply with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders, 1994 (DSM-IV).  38 C.F.R. § 4.125(a).  
Under the General Rating Formula for Mental Disorders, a 
noncompensable rating is assigned for depression when the 
disorder has been formally diagnosed but symptoms are not severe 
enough either to interfere with occupational or social 
functioning or to require continuous medication.  A 
10 percent rating is warranted if there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434, 9435.  

Here, the Veteran's service treatment records including several 
periodic physical examinations are silent for any symptoms, 
diagnoses, or treatment for a psychiatric disorder in service.  
In a December 2004 medical history questionnaire, it is 
noteworthy that the Veteran listed fifteen specific medical 
issues, but denied symptoms such as anxiety, trouble sleeping, 
depression or worry, or previous treatment for any mental 
condition.  The examiner noted no psychiatric abnormalities.  

In March 2005, a VA contract physician performed a general 
physical examination and noted no mental health symptoms.  In May 
2005, the RO granted service connection and a combined 50 percent 
rating for disorders of the lower back and legs.  

In July 2005, a VA practical nurse noted that the Veteran 
provided positive answers to a four question screening for 
posttraumatic stress disorder (PTSD).  The questions addressed 
nightmares, avoidance behavior, startle response, and social 
isolation.  In August 2005, the Veteran was examined by a VA 
staff psychologist to assess symptoms of depression and anxiety 
related to traumatic experiences.  The psychologist noted the 
Veteran's report that he was never in combat and had no traumatic 
experiences in service, and that he did experience a life-
threatening situation as a civilian prior to service, which had 
affected his daily functioning for the previous ten years.  The 
psychologist administered several tests that showed severe 
disturbance in sleeping pattern but otherwise several mild 
symptoms.  The Veteran reported experiencing depression, anger, 
and intermittent suicidal ideation with no intent or plan.  The 
psychologist diagnosed an anxiety disorder and provisional PTSD 
pending further clinical evaluation.  The Veteran began a program 
of VA psychiatric counseling.  

In September 2005, a VA psychiatrist noted that the Veteran was 
married with two children, ages 7 and 4, was a full time college 
student, and also was working in an automobile repair shop.  The 
Veteran reported that he received treatment by a psychiatrist at 
age 8 after his parent's divorce and that he was the victim of an 
armed robbery at age 17.  He reported nightmares with fear of 
being shot and was startled at sudden loud noises.  He reported 
episodes of depressed mood, fatigue, and lack of motivation 
lasting several days, but denied suicidal ideations, 
hallucinations, panic attacks, or phobias.  The psychiatrist 
noted the results of a mental status examination in a formatted 
report in which diagnostic factors were checked positive or 
negative with no narrative explanation.  The abnormal symptoms 
were depressed mood and paranoid thought content.  The 
psychiatrist diagnosed depressive disorder and possible non-
combat PTSD and assigned a Global Assessment of Functioning score 
of 65, indicating some mild symptoms but generally functioning 
well.  The psychiatrist proposed the use of medication that the 
Veteran declined.  The Veteran participated in a two week, one 
hour per week counseling group for lifestyle and mood management.   

In an October 2005 outpatient encounter, a VA nurse practitioner 
and social worker noted that the Veteran was taking prescribed 
medication for lower back and knee pain that assisted in 
improving sleep.  The clinicians noted the Veteran's reports of 
mood swings and feelings of isolation from his family, occasional 
irritability, and avoidance of crowds.  The Veteran reported that 
he remained a full time student and that he was doing well, but 
also noted that he had always preferred to stay by himself and 
was "abused by his peers" as a result.  The clinicians noted 
that the Veteran was started on an anti-depressive medication.  
In a December 2005 mental health treatment encounter, a VA social 
worker noted the Veteran's reports of ongoing marital discord and 
preoccupation and stress regarding the relationship with his 
spouse.     

In encounters in February, April, and June 2006, the social 
worker noted the Veteran's reports of increased stress levels and 
volatility without a solid reason but reduced feelings of 
depression.  The Veteran continued full time studies but reported 
that his grades were suffering.  The social workers related the 
symptoms exclusively to marital discord.  The Veteran reported no 
benefit from medication but continued a program of physical 
activity including workouts and playing basketball.  There was no 
mention of traumatic events prior to service or any events in 
service.    

In May 2006, the RO denied service connection for depression 
because there was no evidence of a manifestation of the disorder 
in service.  In a June 2006 notice of disagreement, the Veteran 
noted that he had symptoms of depression in service because he 
was very withdrawn from everyone.  He noted that he requested 
jobs that permitted him to work alone and did not participate in 
activities with his coworkers or family.  He noted that he 
received military discipline for "not smiling."  He noted that 
he no longer worked.  He noted that he did attend college full 
time but had recently dropped a class because of depression.  

In July 2006, a VA psychiatrist noted the Veteran's report of 
doing fairly well with better sleep using medication.  The 
Veteran's case was transferred to another VA clinic closer to his 
home where the Veteran continued periodic mental health 
assessments and the same prescription medication.  

In a November 2006 substantive appeal, the Veteran acknowledged 
that there were non-service contributing factors to his 
depression.  He also stated that he experienced episodes of 
depression in service, that he received military discipline for 
the episodes, and that he was diagnosed with the disorder soon 
after service.  He noted that he did not seek treatment in 
service because he was not aware that he was experiencing 
depression and because his leadership failed to recognize his 
moods as symptoms of depression.  

In February 2008, the Veteran's primary care physician noted his 
reports of a recent episode of increased depression due to 
fatigue from a combination of work, school, and basketball 
coaching activities.  In a May 2008 examination of his knees, the 
examiner noted the Veteran's inaccurate reports of combat service 
in Iraq without further comment.  
The Board has reviewed all of the evidence of record and must 
conclude that service connection for depression on a direct basis 
is not warranted.  Service treatment records are silent for any 
symptoms of or treatment for a psychiatric disorder, including 
depression or PTSD, in service.  After clinical investigation, 
the Veteran was not diagnosed with a psychiatric disorder or 
PTSD.  To the contrary, physical examination prior to separation 
revealed he was psychiatrically normal.  There is absolutely no 
medical evidence of a psychiatric problem related to service, and 
an abundance of medical evidence indicating that doctors found no 
psychiatric problems during service.  

The Board considered the Veteran's lay evidence of the occurrence 
of mood swings and a desire to work alone and not participate in 
activities with coworkers or his family while on active duty.  
The Board notes that the Veteran is competent to report on his 
observed symptoms.  The diagnosis of a chronic psychosis based on 
these symptoms, however, is beyond his competence, as a medical 
diagnosis of a psychiatric disorder is a complex medical matter 
requiring expertise not possessed by the Veteran as a layperson.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2006).  In this case, the Veteran is not competent 
to identify chronic depression but does describe symptoms that 
are similar to those that support a later diagnosis.  The later 
psychiatric diagnosis, however, was based on non-service events 
such as an armed assault prior to service, marital discord 
occurring after service, and stress and fatigue from a 
combination of full time school, work, and coaching.  At no time 
did any clinician note reports from the Veteran or clinical 
comments related to any aspect of service.  Furthermore, the 
Board places low probative weight on the credibility of the 
Veteran's reports of episodes of depression in service because 
they are inconsistent with his repeated denial of any such 
symptoms on multiple medical history questionnaires during 
service.  It is noteworthy that at the time of his discharge, the 
Veteran reported fifteen different medical issues but denied any 
feelings of depression.  On a VA examination three months later, 
he reported no mental health issues.  The Board also concludes 
that the Veteran was not credible when he reported to clinicians 
that he received military discipline for a sad mood and that he 
had combat service in Iraq.   

The Board further concludes that service connection on a 
presumptive basis for a chronic depression is not warranted.  
Although clinicians considered a diagnosis of PTSD within one 
year of service, the diagnosis was not confirmed by further 
clinical investigation, and the possible diagnosis was based on a 
traumatic event prior to service.  The Veteran was formally 
diagnosed with depression and prescribed continuous medication 
within one year of service.  Even though examiners in the first 
year noted mild symptoms and little impairment of the Veteran's 
function at school and work, the diagnosis and use of medication 
meets the 10 percent criteria and the presumption of service 
connection attaches. 

Despite the fact that psychiatric problems were shown in the 
first post-service year, the Board concludes that the presumption 
of service connection is successfully rebutted by the credible 
service and post-service medical evidence that specifically 
indicates that the Veteran's depression, which manifested after 
service, is related to marital discord and pressure from work and 
school commitments and not to any aspect of service.  In fact, 
all of the medical opinions offered indicate that the psychiatric 
problems are due to the above issues, and not to service.   These 
opinions rebut the presumption that psychiatric problem shown 
within a year after service are due to service.   In addition to 
the above-noted medical statements, which unanimously indicate 
the non-service roots of the psychiatric problems, the Board 
cannot ignore the fact that the Veteran only reported that his 
symptoms began in service to VA adjudicators; he did not report 
this to any clinicians, and none of the clinicians attributed the 
Veteran's depression to any aspect of service.  Rather, the 
credible medical evidence shows that the disorder arose from 
intercurrent post-service causes.  The presumption of service 
connection arising from the fact that the Veteran was treated for 
psychiatric problems shortly after separation from service is 
successfully rebutted by the weight of the evidence (medical and 
otherwise) indicating that the psychiatric problems are not due 
to service.  See 38 C.F.R. § 3.307(d).

The weight of the credible and probative evidence demonstrates 
that the Veteran's current depression first manifested after 
service and is not related to his active service.   As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Service connection for depression is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


